Title: Wednesday. May 22. 1771.
From: Adams, John
To: 


       At Plymouth. Put up at Wetheralls, near the County House—lodged with Mr. Angier, where we had a Chamber wholly to ourselves—very still and retired—very serene and happy. Mrs. Howland and her Family, I hear are very much grieved, and hurt, and concerned about my passing by their House. But my Health is my Excuse of all my Removals. I am not strong enough to bear the Smoke and dirt, and Noise, of Howlands, and their late Hours at night.—Heard of the Election of Coll. Edson at Bridgwater, and Coll. Gilbert of Freetown. Which proves to me, that the System of the Province will be different, this Year, from what it was the last. The House was very near equally divided, the whole of the last Session, and these two Members will be able to make a ballance in favour of Timidity, Artifice, and Trimming. How easily the People change, and give up their Friends and their Interest.
      